DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfoot (US 20150014521 A1).

Regarding claim 1, Barfoot teaches an apparatus for sensing acoustic energy in a borehole penetrating the earth, the apparatus comprising: an optical interrogator (110). (Paragraphs 19-20)

Barfoot also teaches a sensing optical fiber (108) having a length Ls (e.g., 5000 m long) optically coupled to the optical interrogator (110) and configured to sense the acoustic energy to provide sensed acoustic data. (Paragraphs 20, 38, 33, Fig.1)

Barfoot also teaches a reference optical fiber (342) having a length Lr optically coupled to the optical interrogator (110) to provide reference data. (Paragraph 23, Figs.3A-3B)


Barfoot also teaches wherein the optical interrogator (110) corrects the sensed acoustic data using the reference data to provide corrected sensed acoustic data. (Paragraph 25, Claims 1, 3)

Regarding claim 2, Barfoot teaches wherein the sensing optical fiber (108) and the reference optical fiber (342) comprise reflective imperfections for Rayleigh scattering. (Paragraphs 15-16, Fig.1, Figs.3A-3B)

Regarding claim 3, Barfoot teaches an optical circulator (302) configured to optically couple the optical interrogator (110) to the sensing optical fiber (108) and to the reference optical fiber (342). (Paragraph 39, Figs.3A-3B)

Regarding claim 4, Barfoot teaches wherein the reference optical fiber (342) is in series with the sensing optical fiber (108). (Paragraphs 23-24, Figs.3A-3B)

Regarding claim 5, Barfoot teaches wherein the reference optical fiber (342) is disposed between the optical interrogator (110) and the sensing optical fiber (108). (Paragraph 39, Fig.1, Figs.3A-3B)

Regarding claim 6, Barfoot teaches wherein the reference optical fiber (342) is in a coil. (Paragraph 23, Figs.3A-3B)

Regarding claim 7, Barfoot teaches a stabilizer environment (disturbance-dampening gel) (106) that contains the reference optical fiber (342), the stabilizer environment (disturbance-dampening gel) (106) comprising at least one of an acoustic energy absorber and insulation to limit at least one of acoustic energy contamination and temperature drift. (Paragraphs 23, 36, Figs.3A-3B)

Regarding claim 8, Barfoot teaches wherein the optical interrogator (110) interrogates the reference optical fiber (342) and the sensing optical fiber (108) with a gauge length Lg. (Paragraphs 13, 24, 17, Fig.1, Figs.3A-3B)

Regarding claim 9, Barfoot teaches wherein the gauge length Lg (114, 116, 118, 120) is a distance between two successive light pulses emitted by the optical interrogator. (Paragraphs 13, 33, 24, 17, 28, Fig.1, Figs.3A-3B)

Regarding claim 10, Barfoot teaches wherein Lr (108) is greater than or equal to Lg (114, 116, 118, 120). (Paragraphs 13, 33, 24, 17, 28, Fig.1, Figs.3A-3B)

Regarding claim 11, Barfoot teaches wherein the optical interrogator (110) corrects for drift of frequency of light emitted by the optical interrogator. (Abstract, Paragraphs 24-25, Claims 1, 3)

Regarding claim 12, Barfoot teaches wherein the reference data comprises a reference phase value and the sensed acoustic data comprises a sensed phase value and the drift of frequency of the light is corrected by subtracting (i) a change in the reference phase value due to the drift of frequency from (ii) the sensed phase value. (Abstract, Paragraph 25, Claims 1, 3)

Regarding claim 13, Barfoot teaches wherein the sensing optical fiber (108) and the reference optical fiber (342) comprise fiber Bragg gratings. (Paragraph 15, Figs.3A-3B)

Regarding claim 14, Barfoot teaches obtaining sensed acoustic data from a sensing optical fiber (108) having a length Ls (e.g., 5000 m long) disposed in the borehole using an optical interrogator (110) optically coupled to sensing optical fiber (108). (Paragraphs 20, 38, 33, Fig.1)

Barfoot also teaches obtaining reference data from a reference optical fiber (342) having a length Lr using the optical interrogator (110) that is optically coupled to the reference optical fiber (342). (Paragraph 23, Figs.3A-3B)

Barfoot also teaches correcting the sensed acoustic data using the reference data to provide corrected sensed acoustic data. (Paragraphs 25, 41, Claims 1, 3)

Regarding claim 15, Barfoot teaches stabilizing the reference optical fiber by disposing the reference optical fiber (342) in a stabilizing environment (disturbance-dampening gel) (106), the stabilizing environment comprising at least one of an acoustic energy absorber and insulation to limit at least one of acoustic energy contamination and temperature drift. (Paragraphs 23, 36, Figs.3A-3B)

Regarding claim 16, Barfoot teaches transmitting light from the optical interrogator (104) through the reference optical fiber (342) and the sensing optical fiber (108). (Paragraphs 23-25, 39, Figs.3A-3B)

Barfoot also teaches receiving light reflected by the reference optical fiber (342) to obtain the reference data using the optical interrogator (110). (Paragraphs 15, 23-25, 39, Figs.3A-3B)

Barfoot also teaches receiving light reflected by the sensing optical fiber (108) to obtain the sensed acoustic data using the optical interrogator (110). (Paragraphs 15, 23-25, 39, Figs.3A-3B)

Regarding claim 17, Barfoot teaches wherein the optical interrogator (110) corrects for a drift of frequency of the light transmitted by the optical interrogator. (Abstract, Paragraphs 24-25, Claims 1, 3)

Regarding claim 18, Barfoot teaches wherein the reference data comprises a reference phase value and the sensed acoustic data comprises a sensed phase value and the drift of frequency of the light is corrected by subtracting (i) a change in the reference phase value due to the drift of frequency from (ii) the sensed phase value. (Abstract, Paragraph 25, Claims 1, 3)

Regarding claim 19, Barfoot teaches setting a gauge length Lg (114, 116, 118, 120) using the optical interrogator (110); wherein the reference optical fiber (342) has a length equal to or greater than the gauge length Lg (114, 116, 118, 120). (Paragraphs 24, 17, 28, Fig.1)

Regarding claim 20, Barfoot teaches wherein the length of the reference optical fiber (342) is inclusive of multiple gauge lengths Lg (114, 116, 118, 120) and the method further comprises averaging measurements from each gauge length Lg in the reference optical fiber (342) to provide an average reference measurement. (Paragraphs 24, 17, 28, Fig.1)

Regarding claim 21, Barfoot teaches determining a change in the average reference measurement and correcting each measurement in the sensing optical fiber using the change in the average reference measurement. (Paragraph 25, Claims 1, 3)

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645